Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Bently Olive on 2/9/2022.


The application has been amended as follows: 


The last portion of Claim 1 is amended: 
“…the adhesion promoting layer comprising the metal nitride is formed as a metal nitride layer disposed directly on the bulk metallic substrate and grown from the metal atoms of the single metal or the single metal alloy of the bulk metallic substrate.”

Claim 5 is amended: The method of claim 1, comprisingthe air into the confined plasma forming region.

Claim 8 is amended: The method of claim 1, comprising, before or during exposing the substrate surface to the non-thermal plasma, heating the bulk metallic substrate. 

Claim 17 is cancelled.

Claims 18 and 19 are amended to depend from claim 1, as opposed to claim 17, which is now cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Buske et al. (US 2105/0322572) forms the plasma in air, but uses a separate substance to form the plasma and does not teach forming a metal nitride layer from the bulk metal.  Yancy (US 2018/0363124) also forms plasma in air in a similar process but uses the plasma for etching and thus does not forming a metal nitride layer from the bulk metal.  Fujimura et al. (US 2007/0190801) teaches forming a metal nitride layer from a bulk metal using a plasma formed in a confined region that may be at atmospheric pressure.  However, Fujimura et al. teaches evacuating the region prior to forming the plasma to create a controlled atmosphere without air since the presence of air is considered undesirable since it may impart impurities to the layer (See page 10, paragraph [0151]).  Thus, the claimed method, forming a non-thermal plasma comprising monotomic nitrogen in air at atmospheric pressure in a confined region and emitting it through a nozzle to form a metal nitride layer from the metal atoms of a bulk metal, cannot be considered obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746